DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments regarding the 35 USC § 101 have been fully considered and overcome the previous 35 USC § 101 rejection.
Applicant's arguments regarding the 35 USC § 103 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s remarks are related to newly amended claim language which have been fully addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al. (United States Patent Application Publication 2019/0205238) in view of Cong et al. (United States Patent Application Publication 2018/0357093).
As per claim 1, Lemay teaches the invention substantially as claimed including a computer-implemented method to dynamically instrument a model specific register (MSR), the method comprising: 
	receiving, by a virtual machine monitor (VMM), an MSR instrumentation request command, the MSR instrumentation request command identifying a first MSR to instrument ([0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration). 
	                                                                                                                                                            
	Lemay fails to specifically teach in response to receiving the MSR instrumentation request command instrumenting, by the VMM, the first MSR by configuring a virtual machine control structure (VMCS) of a guest virtual machine (VM) to cause a VM exit of the guest VM upon access of the first MSR.
	However, Cong teaches, in response to receiving the MSR instrumentation request command instrumenting, by the VMM, the first MSR by configuring a virtual machine control structure (VMCS) of a guest virtual machine (VM) ([0094], VMM 40 may also create a write request to specify the VMCS field(s) that agent VMCS manager 82 is supposed to update for VMM 40, and the value(s) to be written to that field. For instance, a write request may include multiple different values to be written to multiple different fields of the VMCS. Such to cause a VM exit of the guest VM upon access of the first MSR ([0016], Transitions from VMX non-root operation to VMX root operation are called VM exits; [0046], processor 22 does not allow read or write access to the VMCS. Instead, if a VM attempts a VMREAD or VMWRITE operation when shadowing is not turned on, processor 22 may perform a VM exit instead of the VMREAD or VMWRITE; and [0056], agent VM 80 accesses G-VMCS 74 indirectly (as a shadow VMCS) when A-VMCS 84 is the current VMCS and shadowing is turned on. VMCS manager 82 in agent VM 80 then sets the Shadow Indicator to Off in G-VMCS 74, thereby allowing VMM 40 to make G-VMCS 74 the ordinary (non-shadow) current VMCS, when VMM 40 launches or resumes guest VM 70. Agent VM 80 then exits, and that VM exit causes a context switch to root mode and a switch from KD1 to KD0, but A-VMCS 84 remains the current VMCS. VMM 40 may then use VMPTRLD to make G-VMCS 74 the current VMCS. To verify any changes made to G-VMCS 74, VMM 40 may then use VMREAD to access G-VMCS 74 in KD0, subject to root VSP 42).                                   

	Lemay and Cong are analogous because they are each related to virtual machine monitoring using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers (Abstract, executing instrumented code by a compiler, the instrumented code including at least one call to un-instrumented code. The compiler can determine the at least one call to un-instrumented code is a next call to be executed. A resume tracing instruction can be inserted into the instrumented code prior to the at least one call to the un-instrumented code. The resume tracing instruction can be executed to selectively add processor tracing to the at least one call to the un-instrumented code, and the at least one call to the un-instrumented code can be executed; and [0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein). Cong teaches a method of secure virtual machine access to model-specific-registers (MSR) using a virtual machine control structure (VMCS). (Abstract, A data processing system with technology to secure a VMCS comprises random access memory (RAM) and a processor in communication with the RAM. The processor comprises virtualization technology that enables the processor to (a) execute host software in root mode and (b) execute guest software from the RAM in non-root mode in a virtual machine (VM) that is based at least in part on a virtual machine control data structure (VMCDS) for the VM. The processor also comprises a root security profile to specify access restrictions to be imposed when the host software attempts to read the VMCDS in root mode).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Lemay would be modified with the virtual machine control structure mechanism taught by Cong in order to monitor virtual machine performance using MSRs implemented in virtual machine control structures. Therefore, it would have been obvious to combine the teachings of Lemay and Cong.

As per claim 4, Lemay teaches, wherein the MSR instrumentation command includes an MSR remove request command to stop instrumentation of the identified MSR ([0128], a program can start and stop a trace and toggle which trace sources are enabled), and wherein the VMCS is configured to not cause a VM exit of the guest VM upon access of the identified MSR ([0140], a trace policy can be defined for specific performance actions such that the compiler adds PTPAUSE and PTRESUME instructions when those time sensitive instructions are reached; and [0141] This enables/disables trace without requiring the performance overhead 

As per claim 5, Lemay teaches, wherein the MSR instrumentation command includes an MSR value set request command that requests that a specified value be input into the identified MSR ([0153], the resume tracing instruction toggles a bit in a trace register. As discussed, to provide information to a decoder or analysis tool, a control packet is updated in trace data when the resume tracing instruction is executed, the control packet indicating a value of the bit in the trace register), and wherein the VMCS is configured to cause the specified value to be input into the identified MSR ([0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein; and [0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features).

As per claim 6, Cong teaches, wherein the specified value is input into the identified MSR upon a VM entry of the guest VM ([0056], agent VM 80 accesses G-VMCS 74 indirectly (as a shadow VMCS) when A-VMCS 84 is the current VMCS and shadowing is turned on. VMCS manager 82 in agent VM 80 then sets the Shadow Indicator to Off in G-VMCS 74, thereby allowing VMM 40 to make G-VMCS 74 the ordinary (non-shadow) current VMCS, when VMM 40 launches or resumes guest VM 70.).

As per claim 7, Cong teaches, wherein the MSR instrumentation command includes an MSR value fetch request command that requests that a current value of the identified MSR to be read and returned, and wherein the VMCS is configured to cause the current value of the identified MSR to be read ([0026], VM server may use an agent VM to read and write the control structures for a guest VM. For instance, the VMM may launch an agent VM to operate in the same KD as the guest VM, and the agent VM may read and write to control structures such as the VMCS, on behalf of the VMM).

As per claim 8, Cong teaches, wherein the current value of the identified MSR is read upon a VM exit of the guest VM ([0056] Thus, VMCS manager 82 in agent VM 80 may use VMREAD and VMWRITE to access G-VMCS 74 in KD1, subject to non-root VSP 44. … agent VM 80 accesses G-VMCS 74 indirectly (as a shadow VMCS) when A-VMCS 84 is the current VMCS and shadowing is turned on. VMCS manager 82 in agent VM 80 then sets the Shadow Indicator to Off in G-VMCS 74, thereby allowing VMM 40 to make G-VMCS 74 the ordinary (non-shadow) current VMCS, when VMM 40 launches or resumes guest VM 70. Agent VM 80 then exits, and that VM exit causes a context switch to root mode and a switch from KD1 to KD0, but A-VMCS 84 remains the current VMCS).

As per claim 9, this is the system claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.

As per claim 18, Lemay teaches, wherein the MSR instrumentation command is issued by an application external to the VMM ([0128], user-level instructions to permit a program to adjust processor trace settings…a program can start and stop a trace and toggle which trace sources are enabled; and [0134], a MSR bit can be set by the OS or VMM to enable pause/resume trace features).
As per claim 19, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 20, Lemay teaches, wherein the process further comprises:
	receiving an MSR remove request command to stop instrumentation of the identified MSR ([0134], When enabled, a pause/resume instruction pair pause and resume tracing, respectively, from all sources…PTRESUME represents the resume instruction. Alternatively, a more general PTCTL or PTMASK instruction can be defined to provide more control, such as either starting and stopping all tracing or toggling which individual trace sources are enabled; and [0142], a trace configuration packet (e.g., PTCFG) can track the value of the MSR bit that selectively enables/disables tracing. This enables the decoder to determine when tracing has been enabled/disabled during execution of the program); and
 response to receiving the MSR remove request command, configuring the VMCS to not cause a VM exit of the guest VM upon access of the identified MSR ([0125], Trace policies may be specified to identify these portions and/or inputs to allow the trace to be selectively paused and resumed; [0126], To enable user applications to adjust the trace settings, new instructions are described which allow trace registers to be manipulated from the user application space; [0128], a program can start and stop a trace and toggle which trace sources are enabled; [0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features; Examiner Note: In order for the VMM to set the MSR bit the VM must exit. If the MSR bit is not set there is no need for an exit).

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay-Cong as applied to claims 1 and 9 and in further view of Chitalia et al. (United States Patent Application Publication 2018/0287902) .

As per claim 2, Lemay-Cong fails to specifically teach, wherein the MSR instrumentation command is received through a kernel application program interface (API) of the VMM.
	However, Chitalia teaches, wherein the MSR instrumentation command is received through a kernel application program interface (API) of the VMM ([0144], To access and monitor the internal processor metrics, policy agent 205 may interrogate processor 240 through a specialized hardware interface 254 that is exposed by APIs of kernel 209; and [0153], if 
	The combination of Lemay-Cong and Chitalia are analogous because they are each related to virtual machine monitoring using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers. Cong teaches a method of secure virtual machine access to model-specific-registers (MSR) using a virtual machine control structure (VMCS).  Chitalia teaches a method of performance monitoring using MSRs. (Abstract, techniques for monitoring, scheduling, and performance management for virtualization infrastructures within networks. In one example, a computing system includes a plurality of different cloud-based compute clusters (e.g., different cloud projects), each comprising a set of compute nodes; and [0153], policy agent 205 may, by invoking the appropriate kernel APIs or function calls, configure a model specific register (MSR) and program a specific item identifier that corresponds to the desired internal processor metrics associated with processor cores 243). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Lemay-Cong would be modified with the type 1 hypervisor implementation order to monitor virtual machine performance using MSRs implemented in virtual machine control structures. Therefore, it would have been obvious to combine the teachings of Lemay-Cong and Chitalia.

As per claim 10, Chitalia teaches, wherein the VMM is a Type-1 hypervisor ([0128], Hypervisor 210 is an operating system-level component that executes on hardware platform 244 to create and runs one or more virtual machines 148. In the example of FIG. 2, hypervisor 210 may incorporate the functionality of kernel 209 (e.g., a " type 1 hypervisor").).  The same motivation used in the rejection of claim 2 is applicable to the instant claim.

As per claim 11, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199